Case 1:21-cr-20087-CMA Document 59 Entered on FLSD Docket 08/16/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 21-20087-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  DIANELIS MOLINA NODA,

        Defendant.
  ________________________________/

                                              ORDER

         THIS CAUSE came before the Court upon Defendant, Dianelis Molina Noda’s Motion

  for Clarification of Court’s COVID-19 Safety Protocols [ECF No. 55], Motion Directing Jurors

  During Voir Dire and Witnesses While Testifying to Remove Masks [ECF No. 56], and Motion

  for Disclosure of Court’s COVID-19 Selection Questions and Request for Additional Voir Dire

  Time [ECF No. 57], all filed on August 16, 2021. Might the Court remind the parties that the

  deadline for filing pretrial motions has long since passed and leave to file untimely motions has

  never been requested? (See June 30, 2021 Order [ECF No. 20]). In any event, it is

         ORDERED AND ADJUDGED as follows:

          1.       The Motion for Clarification of Court’s COVID-19 Safety Protocols [ECF No.

  55] is DENIED. Defendant and her attorneys may make arrangements to visit Courtroom 11-4,

  where the trial will take place, and gauge distancing and other safety measures in place.

         2.        The Motion Directing Jurors During Voir Dire and Witnesses While Testifying to

  Remove Masks [ECF No. 56] is DENIED. The Court will be supplying clear masks to jurors

  and witnesses.
Case 1:21-cr-20087-CMA Document 59 Entered on FLSD Docket 08/16/2021 Page 2 of 2

                                                     CASE NO. 21-20087-CIV-ALTONAGA


        3.     The Motion for Disclosure of Court’s COVID-19 Selection Questions and

  Request for Additional Voir Dire Time [ECF No. 57] is DENIED.

        DONE AND ORDERED in Miami, Florida, this 16th day of August, 2021.




                                            _______________________________________
                                            CECILIA M. ALTONAGA
                                            CHIEF UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                              2
